PER CURIAM.
By petition Arden E. Jensen requested leave to resign from The Florida Bar, pursuant to the provision
Article XI of the Integration Rule of The Florida Bar, 31 F.S.A.
*825The Board of Governors of The Florida Bar in its judgment found that the public interest will not be adversely affected and that the resignation of petitioner will not adversely affect the purity of the courts, hinder the administration of justice, or disturb the confidence of the public in the legal profession. The Board therefore ordered and adjudged that the petition be granted and the resignation be accepted without leave for reinstatement to the Bar.
We have carefully examined the record and hereby affirm the order and judgment of the Board of Governors.
It is so ordered.
ROBERTS, C. J., and TERRELL, THOMAS, O’CONNELL and CALDWELL, JJ., concur.